Order of the County Court of Kings County granting the defendant’s motion to dismiss an indictment charging him with carnal abuse of a child as a felony, assault in the second degree and endangering the health or life of a child, reversed on the law and the facts, the motion denied and the indictment reinstated. The testimony before the Grand Jury established a prima facie case. The unsworn statement of the four-year-old child was supported by her physical condition -immediately after the alleged assault. The identity of the respondent was corroborated by his presence in the hallway where the child was attacked. His denial that he was in the premises at the time of the attack and his flight therefrom were “ indicative of a consciousness of guilt, and hence of guilt itself.” (People v. Reddy, 261 N. Y. 479, 486.) Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.